                                  UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION


 LUIS MORENO, individually and on behalf of               CASE NO. 3:19-CV-00532
 others similarly situated,
                                                          DECLARATION OF NANCY A JOHNSON
                         Plaintiff,                       REGARDING THE NOTICE PLAN IN
                                                          SUPPORT OF FINAL APPROVAL OF CLASS
 v.
                                                          ACTION SETTLEMENT
 PRAIRIE PIZZA, INC., PATTERSON PIZZA
 COMPANY, LLC, TEAM LINCOLNTON, INC.,    Date:                      July 20, 2021
 MP3 PIZZA COMPANY, INC., LRB&B, INC.,   Time:                      10:00 a.m.
 MOUNTAINEER PIZZA, LLC, MJM PIZZA, LLC, Judge:                     Robert J. Conrad, Jr.
 and KING KAY, LLC,                                                 United States District Judge

                         Defendants.




      I, Nancy A. Johnson, being first duly sworn, hereby depose and state:

      1.     I am the President of CAC Services Group, LLC (“CAC”), located at 6420 Flying Cloud Dr, Suite

101, Eden Prairie, MN. I am over eighteen (18) years of age and I am not a party to the above-captioned

action. I have personal knowledge of the facts set forth herein and, if called as a witness, could and would

testify competently thereto.

      2.     CAC provides a comprehensive range of class and collective action claims administration services.

CAC has extensive experience in data processing and acting as third-party administrator in class and collective

actions throughout the country.

      3.     CAC’s class and collective action administration services include: coordination of all notice

requirements; design of direct-mail notice, publication of summary notice, emailing notice packets and claim

forms; coordination with the U.S. Postal Service; database management; website hosting and management;

claims processing; fund management and distribution; and preparation of reports describing notice programs

and claims processing.

      4.     CAC was retained to act, and appointed by this Court to act, as the Claims Administrator for this

                                             1
             Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 1 of 51
action and to date has provided the following services for the above-captioned action:

           a. Providing CAFA notices to the appropriate federal and state government officials, as

               defined in the Settlement Agreement

           b. Develop and execute a notice program targeting potential Settlement Class members, as

               defined in the Settlement Agreement:

                       Settlement Class Member Definition:

                       “All   persons who worked for Defendants at Domino’s Pizza stores owned
                       or operated as of January 10, 2020, as delivery drivers at any time during
                       the Release Period (as defined below); excluding those individuals who
                       participated in the settlement in Chenkus et al. v. Prairie Pizza, Inc. d/b/a
                       “Domino’s”, Case No. 3:17-cv-00723-FDW-DCK, who did not work for
                       Defendant after March 5, 2018.”
                                The “Release Period” is defined as the period from October 14, 2017, through
                                March 10, 2021.

    5.     On August 21, 2020, pursuant to 28 U.S.C. 1715(a), CAC mailed CAFA notices to the appropriate

federal and state government officials by Certified First Class Mail. A copy of the CAFA notices sent is

attached hereto as Exhibit “1”. To date, there were no responses from any of the Attorneys General who were

issued the CAFA notices. To the best of my knowledge, Defendants have complied with CAFA and have

satisfied all their obligations thereunder.

    6.     In regard to the notice program, CAC implemented the following notice plan:

            a. Direct notice by first-class mail to all Settlement Class Members whose names and addresses

               were provided by Defendants.

    7.     To provide direct and timely notice by first-class mail, CAC performed the following:

            a. On March 19, 2021, CAC received from Defendants an electronic list of four thousand ninety-

                one (4,091) persons identified as potential Settlement Class members. Defendants provided

                the following information for each class member: name; last known address; telephone number;

                social security number; and mileage driven.

                                           2
           Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 2 of 51
           b. The Settlement Class Member List was updated using the National Change of Address system

              (NCOA), which updates the addresses for all persons who had moved in the previous four years

              and who had filed a change of address with the U.S. Postal Service;

           c. On April 3, 2021, the Notice of Proposed Class Action Settlement and Claim form was printed,

              personalized, and inserted into a #10 window envelope (the “Notice Packet”). The Notice

              Packet was provided to the Settlement Class Members in the English language. The Notice

              Packet is attached hereto as Exhibit “2”;

           d. On April 3, 2021, four thousand ninety-one (4,091) Notice Packets, comporting with each of

              the individuals listed on the Settlement Class Member List, were mailed, using first-class

              postage, at the U.S. Post Office in Eden Prairie, Minnesota;

   8.     In support of the direct mail Notice Packet, CAC had regular telephone communications with Class

Members calling CAC. In general, the purpose of these communications was to:

           a. Transcribe and fulfill the Notice Packet as requested;

               i.   As of the date of this Declaration, four (4) address corrections were received by telephone

                    or correspondence by CAC. The Settlement Class Member List was subsequently updated

                    with the new address and a Notice Packet was re-mailed to said Settlement Class Member

                    at the new addresses.

           b. Answer Settlement Class Member questions about the Notice Packet.

   9.     As of the date of this Declaration, two (2) Notice Packets have been returned to CAC by the U.S.

Postal Service with a forwarding address. The Settlement Class Member List was subsequently updated with

the new address and a Notice Packet was re-mailed to said Settlement Class Members at the new addresses.

   10.    As of the date of this Declaration, five hundred thirty-four (534) Notice Packets have been returned

to CAC by the U.S. Postal Service without forwarding addresses. For these Notices Packets, an address search

was completed resulting in four hundred seventy-three (473) new addresses. The Settlement Class Member

List was subsequently updated with the new addresses and a Notice Packet was re-mailed to these Settlement

Class Members at each of the new addresses. As a result of a good faith effort to re-mail return for non-


                                          3
          Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 3 of 51
delivery mail, sixty-one (61) Notice Packets remain classified as undeliverable.

   11.     As of the date of this Declaration, CAC has received seven hundred ninety-eight (798) Claim

Forms. A total of seven hundred eighty-three (783) Settlement Class members (19.14% of the Settlement

Class) have filed valid Claim Forms.

   12.     As of the date of this Declaration, CAC has received two (2) Requests for Exclusion.

   13.     As of the date of this Declaration, CAC has received zero (0) Objections.

   14.     It is my opinion that the above-described notice program is adequate and reasonable under the

circumstances. The notice program is consistent with standards previously employed by CAC in notification

programs designed to reach known members of settlement groups or classes. Additionally, the implemented

notice program is fully compliant with the notice requirements established by North Carolina and federal law,

as well as the parties’ Settlement Agreement of this Court.

   15.     Finally, if the settlement is approved by the Court, CAC will make all payment distributions from

the Gross Settlement Sum in accordance with terms of the Settlement Agreement or as is otherwise ordered

by the Court.

   16.     As of the date of this Declaration, Settlement administration costs are estimated to be $23,160.06.

However, actual costs shall not exceed $20,000.00. A copy of CAC’s proposed fees and expenses is attached

hereto as Exhibit “3”.



           I declare under penalty of perjury under the laws of the State of North Carolina that the foregoing

is true and correct. Executed this 21st day of June, 2021.




                                                     Nancy A. Johnson




                                           4
           Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 4 of 51
EXHIBIT 1:

      CAFA Notices




Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 5 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Arizona Attorney General
 Mark Brnovich
 Office of the Attorney General
 2005 N Central Ave
 Phoenix, AZ 80054-2926


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Mark Brnovich:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 6 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Arizona Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 7 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Attorney General for the United States
 William Barr
 Department of Justice
 950 Pennsylvania Ave NW
 Washington, DC 20530


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear William Barr:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 8 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Attorney General for the United States
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 9 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Florida Attorney General
 Ashley Moody
 Office of the Attorney General
 The Captiol, PL 01
 Tallahassee, FL 32399


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Ashley Moody:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 10 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Florida Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 11 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Georgia Attorney General
 Christopher M. Carr
 Office of Consumer Protection
 40 Capitol Square SW
 Atlanta, GA 30334


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Christopher M. Carr:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 12 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Georgia Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 13 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Illinois Attorney General
 Kwame Raoul
 Consumer Fraud Bureau
 500 S Second St
 Springfield, IL 62701


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Kwame Raoul:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 14 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Illinois Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 15 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Massachusetts Attorney General
 Maura T. Healey
 Consumer Protection
 One Ashburton PL
 Boston, MA 02108


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Maura T. Healey:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 16 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Massachusetts Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 17 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Michigan Attorney General
 Dana Messel
 Consumer Protection Division
 525 W Ottawa St
 Lansing, MI 48933


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Dana Messel:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 18 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Michigan Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 19 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Minnesota Attorney General
 Keith Ellison
 Consumer Protection
 445 Minnesota St Ste 1400
 St Paul, MN 55101


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Keith Ellison:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 20 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Minnesota Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 21 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 New Jersey Attorney General
 Gurgir S Grewal
 Division of Consumer Affairs
 25 Market St, PO Box 080
 Trenton, NJ 08625


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Gurgir S Grewal:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 22 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
New Jersey Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 23 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 New York Attorney General
 Letitia James
 Bureau of Consumer Fraud and Protection
 120 Broadway, 3rd FL
 New York, NY 10271


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Letitia James:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 24 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
New York Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 25 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 North Carolina Attorney General
 Josh Stein
 Consumer Protection Division
 Mail Service Center 9001
 Raleigh, NC 27699


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Josh Stein:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 26 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
North Carolina Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 27 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 North Dakota Attorney General
 Wayne Stenehjem
 Consumer Protection and Antitrust Division
 600 E Blvd Ave
 Bismark, ND 58505


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Wayne Stenehjem:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 28 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
North Dakota Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 29 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 South Carolina Attorney General
 Alan Wilson
 Consumer Protection and Antitrust Division
 1000 Assembly St, RM 519
 Columbia, SC 29201


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Alan Wilson:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 30 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
South Carolina Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 31 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Tennesse Attorney General
 Herbert H. Slatery III
 Division of Consumer Affairs
 PO Box 20207
 Nashville, TN 37202


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Herbert H. Slatery III:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 32 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Tennesse Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 33 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 Virginia Attorney General
 Mark R. Herring
 Office of Consumer Affairs
 202 North Ninth St
 Richmond, VA 23219


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Mark R. Herring:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 34 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
Virginia Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 35 of 51
                                                                                                                           Charlotte
                                                                                                                           Suite 2020
                                                                                                                           227 West Trade Street (28202)
                                                                                                                           Post Office Box 36775
                                                                                                                           Charlotte, NC 28236
                                                                                                                           (704) 334-4565 Tel
                                                                                                                           (704) 334-9774 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           704-334-4565
                                                                                                                           Writer's E-mail:
                                                                                                                           kdalton@fisherphillips.com


                                                                  CONFIDENTIAL

August 21, 2020

BY CERTIFIED MAIL

 West Virginia Attorney General
 Patrick Morrisey
 Consumer Protection Division
 State Capitol Complex, Bldg.1, Room E-26
 Charleston, WV 25305


RE:       Luis Moreno, individually and on behalf of similarly situated persons v. Prairie Pizza, Inc. et al.
          United States District Court, Western District of North Carolina
          Case No. 3:19-CV-00532-RJC-DSC

Dear Patrick Morrisey:

        This firm represents Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team
Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza,
LLC, and King Kay, LLC in connection with the above-referenced action. This notice is provided
on behalf of Defendants pursuant to the provisions of the Class Action Fairness Act (“CAFA”), 28
U.S.C. § 1715, to advise you of a proposed class action settlement. Please take notice of the
following items of information and enclosed materials, which are provided to you pursuant to 28
U.S.C. § 1715(b).

        On August 11, 2020, Plaintiff filed a Motion for Preliminary Approval of the Proposed Class
Action Settlement in connection with the above-referenced action. The final approval hearing has
not yet been set.

     As part of this notice, enclosed please find a CD containing copies of the following
documents related to this action:

          1.          Complaint;

          2.          Amended Complaint;

                                                             Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
      Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 36 of 51
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC
West Virginia Attorney General
August 21, 2020
Page 2


            3.       Class Notice and Claim Form;

            4.       Settlement and Release Agreement;

            5.       Motion for Preliminary Approval; and

            6.       Court Order granting Defendants’ Motion to File the Settlement Documents
                     Under Seal.1

        Pursuant to 28 U.S.C. § 1715(b)(7)(A), Defendants are including a spreadsheet with the
names and State of last known residence for the 2,665 class members who worked for
Defendants through January 8, 2020. Per the Settlement and Release Agreement, this list will
be supplemented with information for class members who worked between January 9, 2020, and
the date the Court grants preliminary approval of the settlement. Based on last known addresses
as reflected in Defendants’ records, Defendants estimate that the number of class members
residing in each state and their estimated proportionate share of the settlement are as follows:

                      Estimated     Estimated                          Estimated   Estimated
                      Number of     Proportionate                      Number of   Proportionate
                      Class         Share of                           Class       Share of
    State             Members       Settlement        State            Members     Settlement

    Arizona                 1       $50.00            North Dakota         1       $50.00
    Florida                 1       $50.00            New Jersey           1       $50.00
    Georgia                 2       $227.06           New York             1       $159.27
    Illinois                1       $50.00            South Carolina      320      $35,018.35
    Massachusett            1       $50.00            Tennessee            1       $54.60
    s
    Michigan                1       $50.00            Virginia             3       $637.46
    Minnesota               1       $204.48           West Virginia        1       $50.00
    North Carolina        2,329     $206,244.63

        There are no contemporaneous agreements between class counsel and counsel for
Defendants in conjunction with the proposed settlement, other than the enclosed settlement
agreement. At this time, there has been no final judgment or notice of dismissal, and there are
no written judicial opinions relating to the matters detailed in this notice. If you have questions
about this notice, the settlement, or the enclosed materials, or if you did not receive any of the
above-listed materials, please contact this office.

                                                    Sincerely,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Partner
                                                    For FISHER & PHILLIPS LLP

1Because the Court granted Defendants’ unopposed motion to file the Settlement and Release Agreement
and class notice and claim form under seal, Defendants would ask that you treat these documents as
confidential to the extent possible in your review.



       Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 37 of 51
EXHIBIT 2:

       Notice of Class Action Settlement
       Claim Form




Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 38 of 51
                                 IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                         CHARLOTTE DIVISION
                                     DOCKET NO. 3:19-cv-00532-RJC-DSC

      LUIS MORENO, individually and on behalf            )
      of similarly situated persons,                     )
                                                         )
               Plaintiff,                                )
                                                         )
      v.                                                 )
                                                         )
      PRAIRIE PIZZA, INC.                                )
      d/b/a “Domino’s”, et al.,                          )
                                                         )
               Defendant.                                )

                     NOTICE OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                 AND FINAL FAIRNESS HEARING

     PLEASE READ THIS ENTIRE NOTICE CAREFULLY. YOUR RIGHTS MAY BE AFFECTED BY
                THE PROPOSED SETTLEMENT DESCRIBED IN THIS NOTICE.

           TO: All persons who worked for Prairie Pizza, Inc., Patterson Pizza Company, LLC,
           Team Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC,
           MJM Pizza, LLC, or King Kay, LLC at their Domino’s Pizza stores as delivery drivers at
           any time during the Release Period (as defined below).

       On March 10, 2021, the Court granted preliminary approval of a proposed settlement as set forth in a
Settlement and Release Agreement (“Settlement Agreement”).

        The Class Representative and Class Counsel (as defined below) believe the proposed settlement is fair,
adequate, and reasonable and in the best interest of the Settlement Class. This Notice informs you of the
proposed settlement and its terms and your rights to participate in the proposed settlement, to object to the terms
of the proposed settlement, or to exclude yourself from the proposed settlement. This Notice also explains how
you can obtain more information about the settlement.

I.         SUMMARY OF THE LAWSUIT

        Plaintiff Luis Moreno (“Plaintiff”) and Defendants, Prairie Pizza, Inc., Patterson Pizza Company, LLC,
Team Lincolnton, Inc., MP3 Pizza Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza, LLC,
and King Kay, LLC (“Defendants”), are parties to Moreno et al. v. Prairie Pizza, Inc. et al., Civil Action No.
3:19-cv-00532-RJC-DSC (the “Lawsuit”), which is pending in the United States District Court for the Western
District of North Carolina, Charlotte Division (the “Court”). Plaintiff’s allegations include that Defendants
underpaid their delivery drivers (“drivers”) by not reimbursing their drivers a sufficient amount for their
expenses incurred in driving their personal vehicles while delivering pizzas on behalf of Defendants, which
caused their net wages to fall below the minimum wage. This settlement resolves the claims of Plaintiff against
Defendants and includes delivery drivers who worked for Defendants during the Release Period (as defined
below).

         Defendants have denied (and continue to deny) each and every allegation by Plaintiff and contend that
Plaintiff and the members of the Settlement Class were provided all compensation as required by law. The
attorneys for the parties hereto have conducted substantial investigation in connection with this Lawsuit and
have researched the legal and factual issues relating to the claims and defenses that are contained in the Lawsuit.

            Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 39 of 51
                                                        1
        The Parties reached an agreement after several rounds of settlement negotiations and mediation before
a class-action mediator. The Court has preliminarily approved the settlement agreement.

II.     CLASS DEFINITION

         The Lawsuit is being settled as a class action. In a class action, the Plaintiff, also referred to as Class
Representative, sues on behalf of herself and other persons with similar claims. The Court has preliminarily
certified a class under federal and North Carolina and South Carolina wage and hour law and preliminarily
approved the settlement.

        The class that the Court has preliminarily certified, for settlement purposes only (the “Settlement
Class”), is defined as follows:

        All persons who worked for Defendants at Domino’s Pizza stores owned or operated as of
        January 10, 2020, as delivery drivers at any time during the Release Period (as defined
        below); excluding those individuals who participated in the settlement in Chenkus et al. v.
        Prairie Pizza, Inc. d/b/a “Domino’s”, Case No. 3:17-cv-00723-FDW-DCK, who did not work
        for Defendant after March 5, 2018.

The “Release Period” is defined as the period from October 14, 2017, through March 10, 2021.

         If the Court finally approves the settlement, the settlement will bind all members of the Settlement
Class who have not excluded themselves from the Settlement Class. (You will have the opportunity to
exclude yourself from the Settlement Class pursuant to the procedure described below.) The Court has not yet
made a final determination that the Lawsuit could be litigated as a class action. If the Court does not approve
this settlement, the preliminary class certification will have no effect or precedential value in any subsequent
proceedings in the Lawsuit or in any other litigation.

III.    CLASS REPRESENTATIVE AND CLASS COUNSEL

       The Court has appointed Plaintiff, Luis Moreno, as Class Representative to represent the Settlement
Class. The Court has appointed the following attorneys to represent the Settlement Class as Class Counsel:

        Jay Forester, Esq.
        Forester Haynie PLLC
        400 N. St. Paul Street, Suite 700
        Dallas, Texas 75201
        (214) 210-2100
        info@foresterhaynie.com

        Jacob J. Modla, Esq.
        The Law Offices of Jason E. Taylor
        454 S. Anderson Road, Suite 303
        Rock Hill, South Carolina 29730
        (803) 328-0898
        jmodla@jasonetaylor.com

IV.     SETTLEMENT AMOUNT

        The proposed settlement obligates Defendants to pay up to a potential maximum settlement amount
(referred to in the Settlement Agreement as the “Maximum Settlement Amount”) of Six Hundred Forty-Nine
Thousand Six Hundred Twelve and 52/100 Dollars ($649,612.52). This maximum payment is “all inclusive.”
It includes, but is not limited to: alleged unpaid reimbursements, alleged unpaid minimum wage pay, alleged
unpaid overtime pay, any and all associated penalties, interest, costs, attorneys’ fees, claims administration costs,
a service award to the Class Representative, and all other settlement-related payments and costs.
          Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 40 of 51
                                                         2
        Under no condition will Defendants’ liability for payments exceed the Maximum Settlement Amount.
All claims submitted by members of the Settlement Class and all attorneys’ fees, costs, penalties, service awards
to Class Representative, and claims administration expenses shall be paid out of the Maximum Settlement
Amount. The members of the Settlement Class will be responsible for their own tax obligations, if any.

V.     SETTLEMENT ADMINISTRATOR

       The settlement process will be administered by CAC Services Group, LLC (“Administrator”), an
experienced class action claims administrator.

VI.    THE CLAIMS PROCESS

       Enclosed with this Notice you will find a Claim Form. If you do not properly complete and return
the Claim Form in a timely manner, and do not exclude yourself from the Settlement, you will receive a
minimum payment of $50.00. You may receive additional funds if you timely complete and return the
enclosed Claim Form.

     THE CLAIM FORM MUST BE COMPLETED, SIGNED UNDER PENALTY OF PERJURY,
AND RETURNED TO THE ADMINISTRATOR BY MAIL, FAX, OR EMAIL AT THE
ADDRESSES/NUMBER SET FORTH BELOW WITHIN 60 DAYS OF THE DATE THAT THIS
NOTICE AND THE CLAIM FORM WERE MAILED TO YOU. THEREFORE, FOR YOUR CLAIM
TO BE CONSIDERED TIMELY, YOUR CLAIM FORM MUST BE POSTMARKED OR RECEIVED
NO LATER THAN JUNE 2, 2021. CLAIMS POSTMARKED OR RECEIVED AFTER THAT DATE
WILL BE DEEMED UNTIMELY AND YOU WILL NOT RECEIVE YOUR SETTLEMENT SHARE
AND WILL STILL BE BOUND BY THE SETTLEMENT.

       Claim Forms must be mailed, faxed, or emailed to:

                                         CAC Services Group, LLC
                                      6420 Flying Cloud Drive, Suite 101
                                           Eden Prairie, MN 55344
                                          Telephone: 866-602-2260
                                              Fax: 888-495-9746
                                           Email: info@cacsg.com

       Please follow the directions on the enclosed Claim Form and Release carefully. If you require claims
administration assistance, please contact the class administrator above.

VII.   RELEASE AND WAIVER

If the Court fully and finally approves the settlement, then all members of the Class who do not opt-out shall be
bound by the following release:

       Upon the Effective Date of the Settlement, the Class Representative and the Participating Class
       Members will release and forever discharge Defendants, and each of their former and present
       predecessors, successors, parents, subsidiaries, franchisors, insurers, and affiliates, whatever
       their current or former legal names or legal entity status, and each of their respective current and
       former owners, officers, directors, employees, partners, shareholders, and agents, and any other
       successors, assigns, or legal representatives (“Released Parties”), from any and all claims, rights,
       demands, liabilities, and causes of action of every nature and description, whether known or
       unknown, for the limitations period dating back to three years prior to the date the Court grants
       preliminary approval (“Release Period”), including claims arising out of, based on, or
       encompassed by facts asserted in the action, including claims that arise under the FLSA, North
       Carolina and South Carolina wage and hour laws, or any similar federal, state, municipal, or
        Case 3:19-cv-00532-RJC-DSC Document             3
                                                              21-1 Filed 07/12/21 Page 41 of 51
       local laws, such as mileage reimbursement claims; meal and rest break claims; and dual jobs
       claims. Without limiting the generality of the foregoing, the claim preclusion effect of this
       Settlement, and the judgment thereon, for res judicata purposes shall be co-extensive with this
       release of claims (collectively, the “Released Claims”). The Released Claims shall not include
       claims related to misclassification as an exempt employee.

VIII. ATTORNEYS’ FEES AND COSTS/CLAIMS ADMINISTRATION COSTS

         It is customary for courts to award to class counsel attorneys’ fees based upon a percentage of the
potential maximum settlement amount for the benefit of a class. In this case, Class Counsel has requested an
award of fees, costs and expenses up to Three Hundred Forty-One Thousand Six Hundred Sixty-Six and 67/100
Dollars ($341,666.67), which constitutes thirty-three percent (33%) the Total Settlement Amount of One Million
Twenty-Five Thousand and 00/100 Dollars ($1,025,000.00). These fees, costs and expenses, if approved by the
court, will be paid out of the Maximum Settlement Amount. Additionally, all costs incurred in administering
the settlement shall be paid from the Maximum Settlement Amount, up to Twenty Thousand and 00/100 Dollars
($20,000.00).

IX.    SERVICE AWARD

        Plaintiff will request the Court to approve a collective service award totaling Five Thousand and 00/100
Dollars ($5,000.00) to be paid to the Class Representative who performed services in assisting with this Lawsuit
and settlement from the Maximum Settlement Amount (the “Service Award”). This award is in addition to the
payment to the Class Representative of his share of the settlement as a member of the Settlement Class and
compensates him for the time, effort and risk in pursuing this Lawsuit on behalf of the Settlement Class. In
additional consideration for this payment, the Class Representative will agree to a separate general release in
favor of Defendants.

X.     CALCULATION OF PAYMENTS

        The total amount of the “Potential Settlement Payments” available for distribution to the Settlement
Class shall equal the Maximum Settlement Amount minus the total of (i) Class Counsel’s approved fees and
costs, (ii) the approved Service Award; (iii) administration costs; and (iv) the Reserve Fund Amount
(“Settlement Fund”).

       The amount available for distribution to each member of the Settlement Class shall be calculated as
follows:

       A.      Potential Settlement Payments: Potential settlement payments shall be calculated as follows:

                1.      For each Settlement Class Member, the total number of his or her recorded miles driven
for Defendants during the Release Period shall be his/her “Individual Miles.” The aggregate of all Individual
Miles shall be the “Settlement Class Miles”.

                2.      Each Settlement Class Member’s Individual Miles shall be divided by the Settlement
Class Miles to obtain his/her “Payment Ratio.”

               3.     Each Settlement Class Member’s Payment Ratio shall be multiplied by the amount of
the Net Settlement Fund to arrive at his/her Potential Settlement Payment.

     B.       Establishment of Claim Funds: There shall be claim funds established for Settlement Class
Members, as described below.

                 1.      FLSA Claim Fund: The FLSA Claim Fund shall not exceed One Hundred Forty-Two
Thousand Three Hundred Eighty-Eight and 35/100 Dollars ($142,388.35) (based on a 27.5% estimated
participation rate of the Net Settlement Amount less minimum payments to absent class members). In the event
          Case 3:19-cv-00532-RJC-DSC Document          4
                                                           21-1 Filed 07/12/21 Page 42 of 51
the claims amount exceeds the FLSA Claim Fund, up to Twenty Thousand and 00/100 Dollars ($20,000.00)
from the Reserve Fund will be added to the FLSA Claim Fund to cover additional claims. Settlement Class
Members who submit a claim will receive their Potential Settlement Payment, unless the claims exceed the
FLSA Claim Fund, in which case they will receive a pro rata share of the FLSA Claim Fund, with a minimum
payment of Fifty and 00/100 Dollars ($50.00), based on miles driven. Any funds remaining after the Notice
Period will be held in the Reserve Fund to be made available for late claimants and contingencies (such as
additional claims administration costs) for the Reserve Fund Period.

               2.     Rule 23 Fund: The Rule 23 Fund shall not exceed One Hundred Thousand Five Hundred
Fifty-Seven and 50/100 Dollars ($100,557.50) (calculated based on a $50.00 minimum payment to Settlement
Class Members who do not file a claim, based on an estimated 27.5% claim participation rate). Settlement Class
Members who do not submit a claim, but do not exclude themselves (opt-out) from the settlement, will receive
a minimum payment of Fifty and 00/100 Dollars ($50.00) to be paid out of the Rule 23 Fund. Any checks
unclaimed after one hundred eighty (180) calendar days will be held in the Reserve Fund to be available for late
claimants and contingencies (such as additional claims administration costs) for the Reserve Fund Period.

                3.      Reserve Fund: The Reserve Fund shall not exceed Forty Thousand and 00/100 Dollars
($40,000.00) to be paid out of the Total Settlement Amount, accounting for the use of Reserve Fund amounts to
cover additional claims, or the addition of any funds from the FLSA Claim Fund or the Rule 23 Fund that remain
unclaimed as described above, to be held in QSF for Late Opt-Ins and contingencies (such as additional claims
administration costs). Late Opt-Ins will receive their Potential Settlement Payment (reduced proportionally by
the remaining time on the Late Opt-In’s FLSA statute of limitations) less the minimum payment previously
received, unless such payments exceed the Reserve Fund, in which case Late Opt-Ins will receive a pro rata
share of the remainder of the Reserve Fund at the time the claim is made. Any funds remaining after the Reserve
Fund Period will be retained by Defendant.

        C.      Confidentiality: If you decide to submit a claim and join this Lawsuit, or you cash or otherwise
negotiate a settlement check, you will be required to keep your individualized settlement amount strictly
confidential, and shall not discuss, refer to or communicate to third parties or any other person or entity, or in
any way publicize, disclose, distribute, discuss or disseminate your individualized settlement amount to anyone
other than your spouse, tax advisor, or legal counsel.

        D.     Defendants’ Right to Void Settlement: If 10% or more of the Settlement Class Members opt out
of the settlement, Defendants shall have the option of voiding the settlement in their sole discretion. If that
occurs, no money will be paid out and the Parties will revert to their respective positions before the settlement
occurred.

        E.      Taxes: Settlement payments will be treated as 50% expense reimbursement and 50% payment for
liquidated damages, so no taxes will be deducted. However, Settlement Class Members will be responsible for
reporting and paying any federal, state and/or local taxes that may be due on these payments, if any. You should
consult with your own tax advisor regarding your unique tax situation upon receipt of the funds.

        F.       Payment of Settlement Funds Will Not Be Considered By Defendants As Having Any Effect on
Any Employee Benefit Plan and Similar Plans: The payment to any member of the Class as provided for in this
Settlement shall not be considered by Defendants to form the basis for additional contributions to, additional
benefits under, or any other additional entitlements under any employee benefit plan, employment policy, or
stock option plan of or sponsored by Defendants or any of its present or former parent corporations or affiliates
or any jointly trusteed benefit plans.

XI.     FINAL FAIRNESS HEARING

        A hearing (the “Final Fairness Hearing”) has been scheduled on July 20, 2021, at 10:00 a.m.., before the
Court, at the U.S. District Court for the Western District of North Carolina, Charlotte Division, located at 401
West Trade Street, Charlotte, North Carolina, 28202, at which time the Court will determine: (1) whether the

         Case 3:19-cv-00532-RJC-DSC Document
                                         5
                                             21-1 Filed 07/12/21 Page 43 of 51
proposed settlement should be approved as fair, reasonable and adequate to members of the Class; (2) whether
the application of Class Counsel for an award of attorneys’ fees and expenses should be approved and in what
amount; and (3) whether the application for a service award for the Class Representative should be approved
and in what amount; and (4) whether a proposed Final Approval Order should be entered, dismissing the Lawsuit
with prejudice.

                       You Are Not Required to Attend The Final Fairness Hearing.

         You are welcome to attend the Final Fairness Hearing at your own expense. If you do not exclude
yourself from the settlement, you may request permission to speak at the Final Fairness Hearing or you may hire
your own attorney at your own expense to speak at the Final Fairness Hearing. If you want to speak at the Final
Fairness Hearing, and you do not exclude yourself from the settlement, you must request permission from the
Court. To do so, send a letter to the Court (at the address set forth above in this Section of this Notice) with a
copy to Class Counsel and Defendants’ Counsel (at the addresses set forth in Section XIII of this Notice) no
later than 30 days after mailing date, requesting permission to speak at the Final Fairness Hearing. Such letter
should be signed and should contain a brief statement of the position that you wish to put before the Court at the
Final Fairness Hearing and the basis for that position. The Court may, or may not, grant the request.

XII.    RIGHT TO BE EXCLUDED FROM THE SETTLEMENT

        You may exclude yourself from the Class. If you wish to be excluded from this Settlement, you will not
receive any share of the settlement and you will retain all rights you have against Defendants. To be excluded,
you must submit an Exclusion Letter to the settlement claims administrator within 60 days of this mailing, by
June 2, 2021. To be valid, the Exclusion Letter must provide your name, address, email address, telephone
number, a statement clearly indicating your desire to opt-out of the settlement, and your signature. If you wish
to exclude yourself, you must timely send the above-described letter to:

                                         CAC Services Group, LLC
                                      6420 Flying Cloud Drive, Suite 101
                                           Eden Prairie, MN 55344
                                          Telephone: 866-602-2260
                                              Fax: 888-495-9746

       To be timely, your opt-out statement must be postmarked or sent no later than June 2, 2021, and your
Exclusion Letter must be signed and notarized.

       Any Settlement Class Member who does not submit a valid and timely Exclusion Letter shall be
bound by all the terms and conditions of the settlement, including, without limitation, the releases
provided for in the Settlement Agreement and any Final Judgment entered by the Court, whether or not
that member of the Settlement Class submits a Claim Form and Release.

XIII. RIGHT TO OBJECT TO SETTLEMENT

        You have the right to object to the settlement. However, you may not do so if you have opted to exclude
yourself as a member of the Settlement Class (as provided in the preceding Section XII). If you have not
excluded yourself as a member of the Settlement Class and you wish to object to the settlement, you must file
with the Court and serve on Class Counsel and Defendants’ counsel (at the addresses set forth below), no later
than June 2, 2021, a written statement indicating your name, address and telephone number; stating your
objection to the settlement and the basis for your objection, along with any and all documents that support your
objection. No member of the Settlement Class shall be entitled to be heard at the Final Fairness Hearing or to
object to the settlement, and no written objections or briefs submitted by any member of the Settlement Class
shall be received or considered by the Court at the Final Fairness Hearing, unless written notice of the member
of the Class’ intention to appear at the Final Fairness Hearing, and copies of any written objections or briefs,
have been filed with the Court and served on Class Counsel and Defendants’ counsel on or before June 2, 2021,
as follows:
          Case 3:19-cv-00532-RJC-DSC Document            6
                                                              21-1 Filed 07/12/21 Page 44 of 51
       Class Counsel

       Jay Forester, Esq.
       Forester Haynie PLLC
       400 N. St. Paul Street, Suite 700
       Dallas, Texas 75201
       (214) 210-2100
       info@foresterhaynie.com

       Jacob J. Modla, Esq.
       The Law Offices of Jason E. Taylor
       454 S. Anderson Road, Suite 303
       Rock Hill, South Carolina 29730
       (803) 328-0898
       jmodla@jasonetaylor.com


       Defendants’ Counsel

       Kevin J. Dalton, Esq.
       Fisher & Phillips LLP
       227 West Trade Street, Suite 2020
       Charlotte, North Carolina 28202
       (704) 334-4565
       kdalton@fisherphillips.com

        Members of the Settlement Class who fail to file and serve timely written objections in the manner
specified above shall be deemed to have waived any objections to the settlement and shall forever be foreclosed
from making any objection (whether by appeal or otherwise) to the settlement, or any aspect of the settlement,
including, without limitation, the fairness, reasonableness or adequacy of the proposed settlement, or any award
of attorneys’ fees or reimbursement of costs and expenses.

XIV.   SUMMARY OF OPTIONS

       As a member of the Settlement Class, you have the following options:

        1.       Remain a Member of the Settlement Class. If you do not exclude yourself from the Settlement
Class, you will remain a member of the Settlement Class, you will be bound by the Settlement Agreement, you
will be eligible to receive a cash payment, and you will give up the claims that are released by the Settlement
Agreement. If you are a member of the Settlement Class and want to receive a payment from the FLSA Claim
Fund, you must timely submit a valid, completed, signed Claim Form and Release. If you do not exclude
yourself from the Class but do not submit a valid, completed, signed Claim Form and Release, you will receive
a cash payment of Fifty and 00/100 Dollars ($50.00), and will release all claims as set forth herein, whether or
not you cash your settlement check.

        2.      Object to the Settlement. You are entitled to submit a written objection to the settlement. If
the Settlement Agreement is approved after your objection, you will remain a member of the Settlement Class,
will receive a cash payment as described above, and will give up the claims that are released by the Settlement
Agreement.

         3.       Exclude Yourself From the Settlement Class. You are entitled to exclude yourself from the
Settlement Class by timely submitting a valid, completed, signed Exclusion Letter. If you exclude yourself from
the Settlement Class, you will not receive any cash payment or any other benefits from the settlement. You will
retain all of the claims that will be released by members of the Settlement Class.
          Case 3:19-cv-00532-RJC-DSC Document           7
                                                              21-1 Filed 07/12/21 Page 45 of 51
XV.    REMINDER OF IMPORTANT SETTLEMENT DATES AND DEADLINES

       The following are important dates and deadlines under the proposed settlement:

               Objection Deadline:                    June 2, 2021
               Exclusion Deadline:                    June 2, 2021
               Proof of Claim Deadline:               June 2, 2021
               Final Fairness Hearing:                July 20, 2021

XVI.    ADDITIONAL INFORMATION

       For more detailed information concerning the matters involved in the Lawsuit, please refer to the
pleadings, the Orders entered in the Lawsuit, and to the other papers filed in the Lawsuit.

        Any questions concerning the matters contained in this Notice may be directed to Class Counsel (at the
address set forth above in Section III of this Notice). You may also seek the advice and counsel of your own
attorney, at your own expense, if you desire.

                         Do Not Call or Write the Court to Obtain Copies of Documents
                                 Or To Ask Questions About The Settlement.




                   INSTRUCTIONS REGARDING CLAIM FORM AND RELEASE

       IF YOU ARE A SETTLEMENT CLASS MEMBER, YOU MUST COMPLETE, SIGN, AND MAIL
(OR FAX OR EMAIL) THIS FORM (“CLAIM FORM”) BY FIRST-CLASS U.S. MAIL, POSTAGE
PREPAID (OR FACSIMILE OR EMAIL) TO CAC SERVICES GROUP, LLC ON OR BEFORE JUNE 2,
2021, ADDRESSED AS FOLLOWS, IN ORDER TO RECEIVE A PAYMENT FROM THE FLSA CLAIM
FUND.

                                        MAIL, FAX, or EMAIL TO:


                                        CAC Services Group, LLC
                                     6420 Flying Cloud Drive, Suite 101
                                          Eden Prairie, MN 55344
                                        Telephone: (866) 602-2260
                                             Fax: 888-495-9746
                                          Email: info@cacsg.com


1.     Please complete and sign this Claim Form and Release and mail, e-mail or fax it to the addresses or
       facsimile number listed above in order to be eligible for payment from the Settlement.

2.     If your address has changed, please provide your new address to the claims administrator who may be
       reached at the number and address provided above.


         Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 46 of 51
                                                      8
                              IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION
                                  DOCKET NO. 3:19-cv-00532-RJC-DSC




   <ClaimID> <Barcode>
   <Firstname> <Lastname>
   <Address>
   <City> <State> <Zip>



   LUIS MORENO, individually and on behalf            )
   of similarly situated persons,                     )
                                                      )
            Plaintiff,                                )
                                                      )
   v.                                                 )
                                                      )
   PRAIRIE PIZZA, INC.                                )
   d/b/a “Domino’s”, et al.,                          )
                                                      )
            Defendant.                                )

                                       SETTLEMENT CLAIM FORM

I agree to be bound by the Settlement Agreement negotiated by Class Counsel in this case. I irrevocably and
unconditionally waive, release, extinguish, acquit, and forever discharge any claim I may or might have against
Defendants or any of the Released Parties during the Release Period (as defined by the Settlement Agreement)
from any and all claims, rights, demands, liabilities, and causes of action of every nature and description,
whether known or unknown, for the limitations period dating back to three years prior to the date the Court
grants preliminary approval (“Release Period”), including claims arising out of, based on, or encompassed by
facts asserted in the action, including claims that arise under the FLSA, North Carolina and South Carolina
wage and hour laws, or any similar federal, state, municipal, or local laws, such as mileage reimbursement
claims; meal and rest break claims; and dual jobs claims. Without limiting the generality of the foregoing, the
claim preclusion effect of this Settlement, and the judgment thereon, for res judicata purposes shall be co-
extensive with this release of claims (collectively, the “Released Claims”). The Released Claims shall not
include claims related to misclassification as an exempt employee.



Signature                                           Date


Printed Name                                        Phone Number


Last 4 Digits of SSN                       Current Address (if changed since notice)
(for identification purposes only)
             Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 47 of 51
                                                          1
EXHIBIT 3:

       CAC’s Proposed Fees & Expenses




Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 48 of 51
                                                 PROPOSED FEES & EXPENSES
RE: Moreno v. Prairie Pizza
Proposal Dated: June 21, 2021
CAC SERVICES GROUP - CONFIDENTIAL

Key Assumptions
Class Size - Class Members                                                                    100.00%          4,091          Persons
Notification
    Direct Mail                                     (% of Total Class)                        100.00%          4,091          Pieces
Returned Mail Processing
    Returned for Non-Delivery (RFND)                (% of Total Class)                        13.05%           534            Pieces
    Address Change Post Office (ACPO)               (% of Total Class)                         0.05%            2             Pieces
    Address Change Correspondence (ACCO)            (% of Total Class)                         0.10%            4             Pieces
    Exclusion / Opt Out                             (% of Total Class)                         0.05%            2             Pieces
Claim Form Processing
    Claim Forms Received                            (% of Total Class)                        19.51%           798            Pieces
Distribution
    Payments - Valid Claims                         (% of Total Class - Opt Outs)             99.95%           4,089          Pieces

                                                      Estimated                                                                 Estimated
Program Requirements                                   Quantity                 Units         Per Unit         Cost               Total
Program Set-Up & Reporting                                                                                                    $         350.00
Class Member Database                                        1                      N/A   $       350.00   $     350.00
Direct Mail Notification                                                                                                      $        5,095.55
CAFA Notice                                                  1                      N/A   $       650.00   $     650.00
NCOA / CASS / LACS Processing                               1                       N/A   $       150.00   $      150.00
Notice Package                                            4,091                     Pcs   $        1.050   $    4,295.55
    The notice package includes the following:
        ►50# 8.5" x 11" Notice (8 pages)                                 ►#9 BRM Envelope
        ►50# 8.5" x 11" Claim Form (1 pages)                             ►#10 Window Envelope

Returned Mail Processing                                                                                                      $        1,294.53
Notices Returned for Non-Delivery (RFND)
Process RFND Mail                                           534                     Pcs   $        0.250   $     133.50
Skip Trace RFND Mail                                        534                     Pcs   $        0.750   $     400.50
Re-print Notice Package                                     473                     Pcs   $        1.575   $     744.98
    Estimate:     89% of RFND is traceable
Notices returned as Address Change Post Office (ACPO)
Process ACPO Mail                                            2                      Pcs   $        0.350   $           0.70
Re-print Notice Package                                      2                      Pcs   $        1.575   $           3.15
Address Change Correspondence (ACCO)
Process ACPO Mail                                            4                      Pcs   $        0.350   $           1.40
Re-print Notice Package                                      4                      Pcs   $        1.575   $           6.30
Receive Request for Exclusion
Process Request for Exclusion                                2                      Pcs   $        2.000   $           4.00
Claims Processing                                                                                                             $         997.50
Receive, Process and Validate Claim Forms                   798                     Pcs   $        1.250   $     997.50




                  Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 49 of 51
Page 2 - CAC SERVICES GROUP - CONFIDENTIAL

                                                       Estimated                                            Estimated
Program Requirements                                    Quantity   Units        Per Unit         Cost         Total
Fund Distribution                                                                                           $    5,963.10
Processing of Checks
Print and Mail Payment                                     4,089    Pcs     $        1.100   $   4,497.90
    ►60# MOCR Bond 8.5" x 11" Check; Top Third Tear-Away
    ►#10 Window Envelope - Security Tint
Payment Reissue                                            123      Pcs     $        1.650   $     202.95
   Estimate:    3%       of check distribution
Check Clearing                                             4,089    Pcs     $        0.250   $   1,022.25
Fund Management / Bank Fees                                 6      Months   $       40.000   $     240.00
Tax Reporting                                                                                               $      700.00
Annual Fee - Qualified Settlement Fund Taxes                1      Years    $       350.00   $     350.00
       Federal & State Filings
Quarterly/Annual Payroll Taxes                              1      Years    $       350.00   $     350.00
        Employer/Employee Withholding/Reporting
Postage1)                                                                                                   $    4,399.38
Postage - Notice Package                                   4,091    Pcs     $        0.430   $   1,759.13
Postage - Remails, Notice Package                          475      Pcs     $        0.710   $     337.25
Postage - BRM Claim Forms Received                         798      Pcs     $        0.604   $     482.00
Postage - Check Distribution                               4,089    Pcs     $        0.430   $   1,758.27
Postage - Re-issue, Check Distribution                     123      Pcs     $        0.510   $      62.73
        Postage will be invoiced at cost
Program Management                                                                                          $    4,360.00
Principal Consultant                                         2     Hours    $       150.00   $     300.00
Project Manager                                              8     Hours    $       125.00   $   1,000.00
Technical Consultant                                        12     Hours    $       135.00   $   1,620.00
Support Staff                                               24     Hours    $        60.00   $   1,440.00




Grand Total2)                                                                                           $       23,160.06




                 Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 50 of 51
Page 3 - CAC SERVICES GROUP - CONFIDENTIAL
Other Project-Related Costs                                                   Units                                              Cost
FedEx / UPS Shipments                                                          N/A                                              At Cost
Photocopies                                                                 Per Copy                                      $               0.15
Storage of 1.2 Cubic Foot Boxes                                             Box/Month                                     $               0.75
Removal and Secured Destruction of 1.2 Cubic Foot Boxes                      Per Box                                      $               3.00
Project-Related Materials                                                      N/A                                              At Cost
Other Case-Related Out-of-Pocket Expenses                                      N/A                                              At Cost

Other CAC Services 3)                                                                                                         Hourly Rate
Principal Consultant                                                                                                      $           150.00
Senior Consultant                                                                                                         $           140.00
Technical Consultant                                                                                                      $           135.00
Project Manager                                                                                                           $           125.00
Project Supervisor                                                                                                        $            80.00
Support Staff                                                                                                             $            60.00



Notes:
 1) Postage is estimated and will be qualified for automation discounts.
 2) The grand total reflects the estimated quantities of individual tasks performed. Should the actual quantities differ from the estimated
    quantities of tasks performed, the grand total (billable amount) will reflect such changes. Estimates were based on the assumptions listed
    above.
 3) Fees for project-related services, other than what is covered elsewhere in this proposal, will be charged at CAC's standard hourly rate
    shown above. The above rates are effective as of June 2021. The rates are subject to possible revision on an annual basis, during the
    contract period, to allow for possible hourly rate changes.




                  Case 3:19-cv-00532-RJC-DSC Document 21-1 Filed 07/12/21 Page 51 of 51
